DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 1/10/22, the following is a final office action. Claims 1, 2-16 are amended. Claims 19-23 are new. Claims 3 and 17-18 are cancelled.  Claims 1-2, 4-16, and 19-23 are pending in this application and are rejected as follows. The previous office action has been modified to reflect claim amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 15, 16, 19-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20150192679 A1).

As per claim 1, Stinson discloses:

a container; a tracking device disposed within the container, ([0004] The internal component of the tracker is designed to be secured within a shipping container, the tracking device
comprising:

a housing, ([0004] The internal component of the tracker comprises a device housing structure,);

a wireless interface disposed at least partially within the housing, ([0004] The external component of the tracker comprises a…Global Positioning System (GPS) module,… the internal component of the tracker is designed to be able to have the external component positioned within the device housing structure of the internal component…The external component may alternatively be wirelessly tethered to the internal component.;

a power source disposed at least partially within the housing, ([0004] The internal component of the tracker comprises…a power supply or source, )
 and

one or more processors disposed at least partially within the housing; one or more computer-readable media disposed at least partially within the housing, the one or more computer- readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, ([0004] The external component of the tracker comprises…a control system).

 comprising:
receiving, using the wireless interface, a first signal from an audio/video recording and communication device (A/V device); and based at least in part on the receiving of the first signal, sending, using the wireless interface, a second signal to  the A/V device, ([0030] In accordance to the preferred embodiment, the present invention further comprises a camera 14, as presented in FIG. 10 and FIG. 12. The camera 14 is adjacently connected to the second chipset 7 and pivotably mounted to the second housing 3. The camera 14 is capable of recording video or taking still photographs. When the door sensor 18 or light sensor 22 is triggered a signal may be transmitted to the camera 14 to begin recording or to take pictures). In this case, the receiving of a signal from the A/V device is obvious since in order for the A/V device to receive a signal to operate, some type of self-identifying signal from  the A/V device that will be operating (recording) must be transmitted for knowing where the signal will go. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to receive a signal from the A/V device with the motivation of identifying the device that the signal will be transmitted to, and one of ordinary skill in the art would have recognized that the results were predictable.

Claims 7, 15 Stinson discloses:
wherein the tracking device further comprises a satellite navigation system tracking unit;  further comprising a satellite navigation system tracking unit, ([0004] The external component of the tracker comprises a…Global Positioning System (GPS) module,…)

Claims 8, 16 Stinson discloses:
wherein the satellite navigation system tracking unit comprises a GPS (Global Positioning System) tracking unit or a GLONASS (Global Navigation Satellite System) tracking unit, ([0004] The external component of the tracker comprises a…Global Positioning System (GPS) module,…)

As per claim 10, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.

As per claim 19,  wherein the A/V device is a security camera associated with an address of a recipient of the container, ([0030] In accordance to the preferred embodiment, the present invention further comprises a camera 14, as presented in FIG. 10 and FIG. 12. The camera 14 is adjacently connected to the second chipset 7 and pivotably mounted to the second housing 3. The camera 14 is capable of recording video or taking still photographs)

As per claim 20, the one or more computer- readable media storing further instruction that, when executed by the one or more processors, cause the one or more processors to perform further operations comprising:

determining that a period of time has elapsed since the sending of the second signal; and

based at least in part on the period of time elapsing, sending, using the wireless interface, a third signal to the A/V device. ([0030]. When the door sensor 18 or light sensor 22 is triggered a signal may be transmitted to the camera 14 to begin recording or to take pictures).
In addition, although      don’t specifically disclose a third signal based on a period of time elapsing, it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the steps of the invention at a subsequent predetermined time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	
As per claim 21, this claim recites limitations similar to those of independent claim 1 and dependent clam 2, and is therefore rejected for similar reasons.

As per claim 23, Stinson discloses:
further comprising a satellite navigation tracking system unit disposed at least partially within the housing. ([0004] The external component of the tracker comprises a…Global Positioning System (GPS) module,…)

Claim 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20150192679 A1), and further in view of Bunker et al (US 20160180667 Al).

As per claim 9, Stinson does not disclose the following:

further comprising a notice disposed on a surface of the container, wherein the notice indicates that the parcel assembly contains an anti-theft device. However, Bunker et al (US 20160180667 Al) discloses in: [0029] The system may also help with theft prevention by notifying a user about a package and/or whether another person is approaching a door before and/or after a package has been delivered and/or picked up. In some embodiments, the system may capture detection data related to movement and/or other parameters to assist in determining probabilities related to preventing theft. In addition, in some cases, the system may also sound a visual and/or an audible alarm in response to certain analysis, data, identification, probabilities, and/or object events at least related to a potential theft. In addition, a notification to a delivery person may also be provided. For example, based on identifying that a package is delivered, the system may tell the delivery person to leave the package in a certain location (under a cover based on weather, in a garage, at a side door, with a receptionist, etc.) and/or provide additional instruction.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bunker et al in the systems of Stinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20150192679 A1), and further in view of Levan et al (US 20150145650 Al), 

As per claims 2, 11, 12 Stinson does not disclose the following, however, Levan et al discloses

wherein the tracking device further comprises a return address disposed on a surface of the housing, the return address associated with an originator of the parcel assembly/further comprising a return address disclosed on a surface of the housing/wherein the return address is associated with an originator of a parcel associated with the parcel tracking device,  (Levan et al [0012] FIG. 5 depicts an example of packaging the tracking device within the shipment to form a pod in accordance with the present teachings; [0040] As shown in FIG. 7, once the pod 220  is received by the intended recipient 240, the recipient opens the shipment and removes the tracking device 112 from the shipment. The two-way mailing envelope of the device packaging contains detailed return instructions on the packaging as well as prepaid return postage and return address for returning the tracking device 112.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Levan et al in the systems of Stinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 5, 6, 13, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20150192679 A1), and further in view of Killian et al (US 20140324652 Al). 

As per claims 4, 5, 6, 13, 14, Stinson do not disclose the following:

wherein the tracking device further comprises postage on a surface of the housing; wherein the tracking device further comprises an indicator disposed on a surface of the housing, the indicator to return the tracking device; wherein the container comprises a box, a carton, a crate, and envelope, or a pouch; further comprising a notice disposed on a surface of the container, wherein the notice indicates that the parcel assembly contains an anti-theft device,  (However, Killian et al (US 20140324652 Al) discloses in: ([0022] In yet another embodiment of the present invention, the RFID stamps may be used in a paired arrangement (hereinafter referred to as an A+B pair), where a customer purchases an A+B pair with the tag IDs on each RFID stamp in the pair being linked together by, for example, a special numbering system. The customer then uses the "A" RFID stamp to send a first mailpiece, with the "B" RFID stamp included within the mailpiece and "affixed" to a reply envelope, in the form of a“ stamped envelope". When the A+B RFID stamp pair is interrogated, the system will know to use RFID stamp "A" as the initial stamp and RFID stamp "B" as the reply postage stamp. Advantageously, there is no need to write out the reply address since this information is already present in the customer account database and can easily be linked to RFID stamp "B" when the reply envelope is mailed. The use of such an A+B RFID stamp pair is applicable in various other situations, such as Business Reply Mail, or personal RSVP events; [0078] When the customer deposits a mailpiece, i.e., relinquishes it into the control of the postal entity, that moment is not necessarily recorded in the databases. Rather, the first time the RFID stamp "affixed" to a deposited item is interrogated by a postal entity RFID reader is recorded as "entry" into the postal system. In these examples, there have been several venues for entry. Venues include but are not limited to presentation at a postal-entity RFID-reader-equipped service counter, deposit at an RFID-enabled mailbox/kiosk, pickup by a letter carrier with a hand-held RFID reader or at the carrier's RFID-reader- enabled mail truck. If the postal-entity RFID reader is not associated with a fixed facility, the location of the reception point may be recorded using GPS coordinates.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Killian et al in the systems of Stinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, Stinson do not disclose the following:
further comprising postage disposed on the surface of the housing,  (However, Killian et al (US 20140324652 Al) discloses in: ([(0022] In yet another embodiment of the present invention, the RFID stamps may be used in a paired arrangement (hereinafter referred to as an A+B pair), where a customer purchases an A+B pair with the tag IDs on each RFID stamp in the pair being linked together by, for example, a special numbering system. The customer then uses the "A" RFID stamp to send a first mailpiece, with the "B" RFID stamp included within the mailpiece and "affixed" to a reply envelope, in the form of a“ stamped envelope". When the A+B RFID stamp pair is interrogated, the system will know to use RFID stamp "A" as the initial stamp and RFID stamp "B" as the reply postage stamp. Advantageously, there is no need to write out the reply address since this information is already present in the customer account database and can easily be linked to RFID stamp "B" when the reply envelope is mailed. The use of such an A+B RFID stamp pair is applicable in various other situations, such as Business Reply Mail, or personal RSVP events; [0078] When the customer deposits a mailpiece, i.e., relinquishes it into the control of the postal entity, that moment is not necessarily recorded in the databases. Rather, the first time the RFID stamp "affixed" to a deposited item is interrogated by a postal entity RFID reader is recorded as "entry" into the postal system. In these examples, there have been several venues for entry. Venues include but are not limited to presentation at a postal-entity RFID-reader-equipped service counter, deposit at an RFID-enabled mailbox/kiosk, pickup by a letter carrier with a hand-held RFID reader or at the carrier's RFID-reader- enabled mail truck. If the postal-entity RFID reader is not associated with a fixed facility, the location of the reception point may be recorded using GPS coordinates.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Killian et al in the systems of Stinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-16, and 19-23 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 11, 2022
/AKIBA K ROBINSON/
 Primary Examiner, Art Unit 3628